     Case 1:14-cr-00269-CCB Document 28 Filed 11/02/18 Page 1 of 1



                 IN	THE	UNITED	STATES	DISTRICT	COURT	
                    FOR	THE	DISTRICT	OF	MARYLAND	
	
	
UNITED	STATES	OF	AMERICA	 	          *	
	
	
	    v.	   	      	     	     	      *	      Case	No	CCB-14-269	
	
	
THOMAS	JONES	 	         	     	      *	
	
	    *	    *	     *	    *	    *	     *	      *	    *	    *	     *	     	
	
                    NOTICE	OF	ENTRY	OF	APPEARANCE	
	
	    Please	enter	the	appearance	of	C.	Justin	Brown	as	counsel	for	the	

above-captioned	Defendant.	Mr.	Brown	is	retained	counsel.	

	

                                Respectfully	submitted,	

                         	

                         	      ___________/s/____________________	
                                C.	Justin	Brown	
                                BROWN	LAW	
                                1	N.	Charles,	Suite	1301	
                                Baltimore,	MD	21201	
                                Tel:	(410)	244-5444	
                                Fax:	(410)	934-3208	
                                brown@cjbrownlaw.com	
                                	

                                	

                                	

	
